Citation Nr: 1132243	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected narcolepsy with cataplexy.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, S.S., and S.S. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In July 2011, the Veteran and his children, S.S. and S.S., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a residual hip disability, as secondary to service-connected narcolepsy with cataplexy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Video Conference hearing transcript, p. 8.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action, if needed.  In this regard, based on the Veteran's testimony, the Veteran may be satisfied with the Board's decision regarding all his claims before the VA.  Clarification from the Veteran regarding whether he wishes to pursue any other claims may be needed, or, in the alternative, the Veteran's attorney is asked to provide the RO with a statement that the Veteran withdraws all other claims before the VA at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected narcolepsy with cataplexy is characterized by at least one major episode of cataplexic attacks and narcolepsy a month, which is manifested by muscular weakness, loss of tone, daytime somnolence, and urinary retention.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating for service-connected narcolepsy with cataplexy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8108-8911 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for narcolepsy with cataplexy was established in February 2008, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8108-8911, effective February 9, 2004.  

The Veteran disagreed with the RO's determination as to the disability rating assigned to his service-connected disability, which is the basis of this appeal.  

In August 2009, the RO increased the Veteran's disability rating to 20 percent, effective February 2004.  The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in August 2009, but he did not withdraw his appeal.  Therefore, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal.)

As noted, the Veteran's service-connected narcolepsy with cataplexy is currently rated 20 percent disabling under DC 8108-8911.  The Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned DC 8108-8911 pursuant to 38 C.F.R. § 4.20 (2010), which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  Id.  

Narcolepsy is evaluated under DC 8108, which states that the disability is to be rated as for petit mal epilepsy.  Petit mal epilepsy is evaluated under DC 8911, which states that the disability is to be rated under the general rating formula for minor seizures.  The General Rating Formula for Major and Minor Epileptic Seizures provides that a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent rating is warranted for at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for averaging at least one major seizure in four months over the last year or nine to ten minor seizures per week.  An 80 percent rating is warranted for averaging at least one major seizure in three months over the last year; or more than ten minor seizures weekly.  

Important for this case, a 100 percent rating is warranted for averaging at least one major seizure per month over the last year.  

Note (1) reflects that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) reflects that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, truck, or head (myoclonic type) or sudden loss of postural control (akinetic type).  

After carefully reviewing the record, the Board finds the Veteran's service-connected narcolepsy with cataplexy has increased in severity and more nearly approximates the level of disability contemplated by the 100 percent rating under the general rating formula for seizures.  

In making this determination, the Board notes the evidence reflects that the Veteran's service-connected disability is manifested by cataplexic episodes of muscular weakness and loss of tone, which results in the Veteran falling to the ground despite being alert.  The evidence shows that the cataplexic attacks are generally triggered by anxiety, happiness, and other emotional triggers, and that, following the attacks, the Veteran requires several minutes to get up.  

The evidence dated from approximately October 2009 shows that the frequency of the Veteran's cataplexic attacks/episodes have increased, such that he is now experiencing attacks at least once a week and sometimes more often.  Indeed, at the July 2011 hearing, the Veteran and his children testified that the Veteran's attacks have increased in the past year.  His son, S.S., testified that, in October of the previous year, the Veteran had seven attacks in a row, which were more frequent and intense than his previous attacks.  His daughter, S.S., also testified that the Veteran was having at least one attack a week and that she observed one such attack a few days before the hearing.  In this regard, the Veteran's daughter also testified that she is at her father's house at least three times a week to make sure he is taking his medicine.  

The testimony provided by the Veteran and his children is considered very credible and is supported by the other evidence of record.  Indeed, the Veteran's treating physician, Dr. E.M., provided a statement in November 2010 which documents the cataplexic attacks reported by the Veteran and his children when the Veteran has presented for treatment and follow-up.  Dr. E.M. noted one attack in March 2010, at least one attack in June 2010, with the Veteran reporting that he was having attacks once a week, multiple attacks in October 2010, and one attack in November 2010.  This evidence is considered competent and credible and clearly shows an increase in the frequency of the symptoms associated with the Veteran's service-connected disability.

The VA outpatient treatment records also document an increase in the severity and frequency of the symptoms associated with the Veteran's service-connected disability which is consistent with the lay statements of the Veteran and his children.  See VA outpatient treatment records dated from 2009 to 2010.  

In addition to cataplexic attacks, the evidence shows the Veteran's service-connected disability is manifested by daytime somnolence (narcolepsy) and urinary retention.  See February 2009 statement from Dr. E.M.  

Based on the foregoing, the Board finds that the episodes of cataplexic attacks and narcolepsy experienced by the Veteran are closely analogous to the major seizures contemplated by the general rating formula for seizures.  The evidence shows the Veteran's "major" cataplexic attacks and narcolepsy have increased in severity and generally occur at least once a month.

As a result, the Board finds the preponderance of the evidence shows the Veteran's service-connected narcolepsy and cataplexy more nearly approximate the level of disability contemplated by the 100 percent rating under DC 8911 and the general rating schedule for seizures.  Therefore, the Veteran's increased rating claim is granted.  All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As discussed above, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to a 100 percent disability rating for service-connected narcolepsy with cataplexy is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


